


Exhibit 10.5

 

PERFORMANCE AGREEMENT

THIS PERFORMANCE AGREEMENT, dated as of October 22, 2007, (this “Agreement”), is
made by and between IA Global, Inc., a corporation organized and existing under
the laws of the State of Delaware (the “Company” or “Buyer”) and LINC Media,
Inc., a corporation organized and existing under the laws of Japan (the
“Seller”). All capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in that certain Asset Purchase Agreement by
and between Buyer and Seller dated as of the date hereof (the “Purchase
Agreement”).

WITNESSETH

WHEREAS, pursuant to the terms of the Purchase Agreement, Seller agrees to issue
shares of the Seller’s common stock upon the Outsourcing Business’ attainment of
certain objectives; and

WHEREAS, this Agreement is being delivered pursuant to Section 1.6 of the
Purchase Agreement to set forth the understanding of the Parties with respect to
the payment of a fee contingent to and earned separately from the Purchase
Price.

NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the payment of the Purchase Price from Buyer to Seller, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Parties hereby agree as follows:

 

1.

Performance Shares.

(a)       Performance Amount. After the Closing Date, Seller shall earn
5,394,736 shares of the Company’s common stock, par value US$.001 per share (the
“IAO Common Stock”) upon the successful evaluation of performance:

(b)       The performance metrics shall be:

i.          Continued contribution by Terrie Lloyd to the Outsourcing Business
until April 1st, 2008.

ii.         Successful transfer by April 1st, 2008 of 90% of Customer Contracts
(as defined in the Purchase Agreement) by value, and all employee contracts to
Buyer.

iii.        The evaluation, to be conducted by both Parties, shall occur no
earlier than April 15th, 2008, and no later than May 15th, 2008.

(c)       Price Adjustment. Providing the IAO Common Stock are earned, in full
or part, upon successful evaluation of the performance, then in the event the
Company’s common stock during the six months following the Closing is sold for
10% less than $0.38 on the American Stock Exchange

 

- 1 -

 

--------------------------------------------------------------------------------




(“AMEX”), the Company shall pay to Seller the difference in cash. For example,
if the Company’s common stock is sold for $0.33 on AMEX than the Company shall
pay to Seller $269,737 (5,394,736 shares x $0.38-$0.33).

 

2.

Representation and Warranties of Seller.

Seller represents and warrants to the Company as follows:

(a)       Organization, Execution and Delivery; Valid and Binding Agreements.
Seller has duly executed and delivered this Agreement and, assuming that this
Agreement is the legal, valid and binding agreement of the Company, this
Agreement constitutes the valid and binding obligations of Seller, enforceable
against each such party, in accordance with its terms.

(b)       Authority; No Breach or Conflicts. Seller has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution, delivery and performance by Seller of this Agreement
and the agreements provided for herein, and the consummation by Seller of the
transactions contemplated hereby and thereby, will not, with or without the
giving of notice or the passage of time or both, directly or indirectly
contravene, conflict or result in a violation of any provision of Seller’s
organizational or formation documents.

(c)       Investment. Seller is acquiring the IAO Common Stock for his own
account and beneficial interest for investment and not for sale or with a view
to, or for resale in connection with, the distribution thereof, has no present
intention of selling (in connection with a distribution or otherwise), granting
any participation in, or otherwise distributing the IAO Common Stock and does
not presently have any reason to anticipate a change in such intention.

(d)       Accredited Investors. Seller is an “accredited investor” within the
meaning of Rule 501(a) (1), (2), (3) or (7) of Regulation D under the Securities
Act of 1933, as amended (“Securities Act”).

(e)       Information. Seller has received all information it has requested from
the Company that it considers necessary or appropriate for deciding whether to
acquire the IAO Common Stock, including, but not limited to, information meeting
the requirements of Rule 502(b) of Regulation D under the Securities Act. Seller
has had an opportunity to ask questions and receive answers from the Company
regarding the terms of the IAO Common Stock and to obtain any additional
information necessary to verify the accuracy of the information given to it.

(f)        Experience. Seller has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risk of an
investment in the IAO Common Stock and is able to bear the economic risk of such
investment.

 

- 2 -

 

--------------------------------------------------------------------------------




(g)       Restricted Securities. Seller understands that the IAO Common Stock
are characterized as “restricted securities” under the Securities Act, inasmuch
as they are being acquired from the Company in a transaction not involving a
public offering and that under the Securities Act and applicable regulations
thereunder such securities may be resold without registration under the
Securities Act only in certain limited circumstances. In this connection, Seller
represents that he is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act. Seller also understands that the certificates evidencing
the IAO Common Stock will bear the legend set forth below:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE HOLDER
FOR ITS OWN ACCOUNT, FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO THE
DISTRIBUTION OF SUCH SECURITIES. THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND COMPLIANCE WITH SUCH
STATE SECURITIES LAWS, (II) IN COMPLIANCE WITH RULE 144 UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS, OR (III) UPON THE DELIVERY TO IA GLOBAL, INC.
(THE “COMPANY”) OF AN OPINION OF COUNSEL OR OTHER EVIDENCE SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND/ OR COMPLIANCE IS NOT REQUIRED.

(h)       Foreign Investors. Seller is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), Seller
hereby represents that it has satisfied himself as to the full observance of the
laws of his jurisdiction in connection with any invitation to subscribe for or
purchase the IAO Common Stock or any use of this Agreement, including (a) the
legal requirements within its jurisdiction for the purchase of the IAO Common
Stock, (b) any foreign exchange restrictions applicable to such purchase or
acquisition, (c) any government or other consents that may need to be obtained,
and (d) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of the IAO Common Stock.
Seller’s beneficial ownership of the IAO Common Stock will not violate any
applicable securities or other laws of Seller’s jurisdiction.

 

3.

Representations and Warranties of the Company.

The Company hereby represents and warrants to Seller as follows:

(a)       Organization, Execution and Delivery; Valid and Binding Agreements.
The Company is an organization that is validly existing and in good standing
under the laws of the State of Delaware. The Company has duly executed and
delivered this Agreement and, assuming that this Agreement is the legal, valid
and binding agreement of Seller, this Agreement constitutes the valid and
binding obligation of the Company, enforceable against it in accordance with its
terms.

 

- 3 -

 

--------------------------------------------------------------------------------




(b)       Authority; No Breach or Conflicts. The Company has all requisite power
and authority to execute and deliver this Agreement and to perform its
obligations hereunder (including all right, power, capacity and authority to
issue and sell the IAO Common Stock, subject to applicable federal and state
securities law restrictions). The execution, delivery and performance by the
Company of this Agreement and the agreements provided for herein, and the
consummation by the Company of the transactions contemplated hereby and thereby,
will not, with or without the giving of notice or the passage of time or both,
directly or indirectly contravene, conflict or result in a violation of any
provision of the Company’s organizational documents. The IAO Common Stock, when
issued in compliance with the provisions of this Agreement, will be validly
issued, fully paid and non-assessable free of any liens or encumbrances other
than any liens or encumbrances created by Seller; provided, however, that the
IAO Common Stock may be subject to restrictions on transfer under state or US
federal securities laws. The issuance of the IAO Common Stock is not subject to
any preemptive rights or rights of first refusal.

4.            Continuing Covenants. From and after the execution and delivery of
this Agreement, the parties agree as follows:

(a)       AMEX Listing. The Company shall have the IAO Common Stock if issued to
Seller under this Agreement, authorized and approved by AMEX for listing on
AMEX. The Company shall file an AMEX Additional Listing Application within five
days of the Acceptance Date.

(b)       Certificates. Within five (5) days of approval by AMEX, the Company
shall deliver to Seller a certificate or certificates, registered in Seller’s
name, representing the IAO Common Stock, which includes a restrictive legend, as
set forth in Section 2(g).

(c)       Registration Statement. The Company agrees it shall, within sixty days
following approval of listing of the IAO Common Stock by AMEX, prepare and file
with the SEC, at the Company’s expense, a registration statement, to the extent
the Company is eligible to file on Form S-3, for the re-sale of the IAO Common
Stock (the “S-3 Registration Statement”) under the Securities Act by Seller. The
Company will use its best efforts to cause such S-3 Registration Statement to
become effective.

(d)       Notice of Developments. Each party will give prompt written notice to
the other party of any material adverse development causing a breach or likely
breach of any of its covenants in this Agreement.

 

5.

Miscellaneous.

(a)       Waiver and Amendment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns. This Agreement sets forth the entire
agreement and understanding between the parties as to the subject matter hereof
and merges and supersedes all prior discussions, agreements and understandings
of any

 

- 4 -

 

--------------------------------------------------------------------------------




and every nature among them. This Agreement shall not be changed, modified or
amended except by a writing signed by the parties hereto.

(b)       Assignability. Neither party may assign or transfer this Agreement or
its rights hereunder without the prior written consent of the other party, which
consent shall not be unreasonably withheld.

(c)       Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by registered or certified mail
(return receipt requested and postage prepaid), transmitted by telecopy, or
delivered by hand, by messenger or by a recognized overnight delivery service,
to the addresses as set forth in the Purchase Agreement, or to such other
address as such party may have from time to time furnished to the other party in
writing: Each such notice or other communication shall for all purposes of this
Agreement be treated as effective or having been given (i) if sent by registered
or certified mail, the earlier of receipt and five (5) business days after
dispatch, (ii) if transmitted by telecopy, on the business day of confirmed
receipt by the addressee thereof, and (iii) if delivered in person or by
overnight courier, on the business day delivered.

(d)       Counterparts. This Agreement may be executed in several counterparts,
and each executed copy shall constitute an original instrument, but all such
counterparts shall together constitute but one and the same instrument.

(e)       Headings; Construction. The headings of the several sections,
divisions or subsections of this Agreement shall not be construed to constitute
any part or to affect the meaning of any such sections, divisions or
subsections. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption of burden of proof shall arise favoring
or not favoring any party by virtue of the authorship of any of the provisions
of this Agreement.

(f)        Severability. If any provision of this Agreement or portion of any
provision, or the application thereof to any person or circumstance, shall, to
any extent, be held invalid or unenforceable, the remainder of this Agreement or
the remainder of such provision and the application thereof to other persons or
circumstances, other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term and provision of this Agreement
shall be valid and be enforced to the fullest extent permitted by law.

(g)       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or

 

- 5 -

 

--------------------------------------------------------------------------------




its respective affiliates, directors, officers, shareholders, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of Newark, Delaware. Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the City of
Newark, Delaware for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of this Agreement), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law. The parties hereby waive all rights to a
trial by jury. If either party shall commence an action or proceeding to enforce
any provisions of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

(h)       Arbitration. The parties shall use their best efforts to settle all
disputes between them arising out of or relating to this Agreement by engaging
in good faith discussions at the written request of either party. In the event
that any such dispute cannot be resolved by good faith discussions within a
period of sixty (60) days after such notice has been given, such dispute shall
be subject to non binding arbitration in Tokyo, Japan, before a single
arbitrator fluent in the English language in accordance with the rules then in
effect of the Japan Commercial Arbitration Association. The prevailing party in
the arbitration shall be entitled to receive reimbursement of its reasonable
expenses, including attorneys’ fees, expert fees, court costs and the like
incurred in connection therewith. Notwithstanding the foregoing, either party
shall have the right to institute a legal action in a court of proper
jurisdiction for injunctive relief and/or decree for specific performance should
attempts at arbitration prove unsuccessful.

(i)        Compliance Required. The obligations of each of the parties arising
pursuant to this Agreement shall be expressly conditioned upon the full
compliance by the other party hereto with the terms set forth herein and in the
ancillary agreements referenced herein.

 

[Signature Page Follows]

 

- 6 -

 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have duly executed this Performance Agreement
under seal as of the date first above written.

 

THE COMPANY:

 

IA Global, Inc.

 

By: /s/ Derek Schneideman

Name: Derek Schneideman

Title: Chief Executive Officer

 

 

SELLER:

 

LINC Media, Inc.

 

By: /s/ Terrie Lloyd

Name: Terrie Lloyd

Title: President

 

 

- 7 -

 

--------------------------------------------------------------------------------